Order entered February 9, 2015




                                          In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                   No. 05-14-00206-CV

              MCKINNEY AVENUE PROPERTIES NO. 2, LTD., Appellant

                                            V.

                BRANCH BANK & TRUST COMPANY, ET AL., Appellees

                      On Appeal from the County Court at Law No. 2
                                  Dallas County, Texas
                          Trial Court Cause No. CC-10-08500-B

                                        ORDER
       We DENY appellees’ February 6, 2015 motion and request to increase time allotted for

oral argument of appellees.


                                                   /s/   MOLLY FRANCIS
                                                         PRESIDING JUSTICE